Exhibit 10.30

UNIFIED GROCERS, INC.

DEFERRED COMPENSATION PLAN II

(Effective January 1, 2005)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

ARTICLE 1 DEFINITIONS

   1

ARTICLE 2 SELECTION, ENROLLMENT, ELIGIBILITY

   8

2.1.

  Selection by Committee    8

2.2.

  Enrollment and Eligibility Requirements; Commencement of Participation.    8

ARTICLE 3 DEFERRAL COMMITMENTS/ANNUAL EXCESS AMOUNTS/VESTING/CREDITING/TAXES

   9

3.1.

  Maximum Deferral.    9

3.2.

  Timing of Deferral Elections; Effect of Election Form.    9

3.3.

  Withholding and Crediting of Annual Deferral Amounts    11

3.4.

  Annual Excess Amount    11

3.5.

  Vesting    12

3.6.

  Crediting/Debiting of Account Balances    12

3.7.

  FICA and Other Taxes.    13

ARTICLE 4 SHORT-TERM PAYOUT; UNFORESEEABLE EMERGENCIES

   13

4.1.

  Short-Term Payout    13

4.2.

  Postponing Short-Term Payout    14

4.3.

  Other Benefits Take Precedence Over Short-Term Payout    14

4.4.

  Unforeseeable Emergencies.    14

ARTICLE 5 CHANGE IN CONTROL BENEFIT

   15

5.1.

  Change in Control Benefit    15

5.2.

  Payment of Change in Control Benefit    15

ARTICLE 6 SEPARATION BENEFIT

   15

6.1.

  Separation Benefit    15

6.2.

  Payment of Separation Benefit.    16

ARTICLE 7 DISABILITY BENEFIT

   17

7.1.

  Disability Benefit    17

7.2.

  Payment of Disability Benefit.    17

ARTICLE 8 DEATH BENEFIT

   18

8.1.

  Death Benefit    18

8.2.

  Payment of Death Benefit    18

ARTICLE 9 BENEFICIARY DESIGNATION

   19

9.1.

  Beneficiary    19

9.2.

  Beneficiary Designation; Change; Spousal Consent    19

 

-i-



--------------------------------------------------------------------------------

9.3.

  Acknowledgment    19

9.4.

  No Beneficiary Designation    19

9.5.

  Doubt as to Beneficiary    19

9.6.

  Discharge of Obligations    19

ARTICLE 10 LEAVE OF ABSENCE

   20

10.1.

  Paid Leave of Absence    20

10.2.

  Unpaid Leave of Absence    20

ARTICLE 11 TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

   20

11.1.

  Termination of Plan    20

11.2.

  Amendment    21

11.3.

  Plan Agreement    21

11.4.

  Effect of Payment    21

ARTICLE 12 ADMINISTRATION

   21

12.1.

  Committee Duties    21

12.2.

  Administration Upon Change In Control    21

12.3.

  Agents    21

12.4.

  Binding Effect of Decisions    22

12.5.

  Indemnity of Committee    22

12.6.

  Employer Information    22

ARTICLE 13 OTHER BENEFITS AND AGREEMENTS

   22

13.1.

  Coordination with Other Benefits    22

ARTICLE 14 CLAIMS PROCEDURES

   22

14.1.

  Presentation of Claim    22

14.2.

  Notification of Decision    23

14.3.

  Review of a Denied Claim    23

14.4.

  Decision on Review    23

14.5.

  Legal Action    24

ARTICLE 15 TRUST

   24

15.1.

  Establishment of the Trust    24

15.2.

  Interrelationship of the Plan and the Trust    24

15.3.

  Distributions From the Trust    24

ARTICLE 16 MISCELLANEOUS

   25

16.1.

  Status of Plan    25

16.2.

  Unsecured General Creditor    25

16.3.

  Employer’s Liability    25

16.4.

  Nonassignability    25

16.5.

  Not a Contract of Employment    25

16.6.

  Furnishing Information    25

16.7.

  Terms    26

 

-ii-



--------------------------------------------------------------------------------

16.8.

  Captions    26

16.9.

  Governing Law    26

16.10.

  Notice    26

16.11.

  Successors    26

16.12.

  Spouse’s Interest    26

16.13.

  Validity    26

16.14.

  Incompetent    27

16.15.

  Domestic Relations Orders    27

16.16.

  Distribution in the Event of Income Inclusion Under Code Section 409A    27

16.17.

  Deduction Limitation on Benefit Payments    27

 

-iii-



--------------------------------------------------------------------------------

PURPOSE

The purpose of this Plan is to provide specified benefits to Directors and a
select group of management or highly compensated Employees who contribute
materially to the continued growth, development and future business success of
Unified Grocers, Inc. and its subsidiaries, if any, that sponsor this Plan. This
Plan shall be unfunded for tax purposes and for purposes of Title I of ERISA.

This Plan is intended to comply with all applicable law, including Code
Section 409A and related Treasury guidance and Regulations, and shall be
operated and interpreted in accordance with this intention. In order to
transition to the requirements of Code Section 409A and related Treasury
Regulations, the Committee may make available to Participants certain transition
relief provided under Notice 2007-86, as described more fully in Appendix A of
this Plan.

ARTICLE 1

DEFINITIONS

For the purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

“Account Balance” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to the sum of the Participant’s Annual Accounts.
The Account Balance shall be a bookkeeping entry only and shall be utilized
solely as a device for the measurement and determination of the amounts to be
paid to a Participant, or his or her designated Beneficiary, pursuant to this
Plan.

If a Participant is both an Employee and a Director and participates in the Plan
in each capacity, then separate Account Balances (and separate Annual Accounts,
if applicable) shall be established for such Participant as a device for the
measurement and determination of the (a) amounts deferred under the Plan that
are attributable to the Participant’s status as an Employee, and (b) amounts
deferred under the Plan that are attributable to the Participant’s status as a
Director.

“Annual Account” shall mean, with respect to a Participant, an entry on the
records of the Employer equal to (a) the sum of the Participant’s Annual
Deferral Amount for any one Plan Year, plus (b) amounts credited or debited to
such amounts pursuant to this Plan, less (c) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to the
Annual Account for such Plan Year. The Annual Account shall be a bookkeeping
entry only and shall be utilized solely as a device for the measurement and
determination of the amounts to be paid to a Participant, or his or her
designated Beneficiary, pursuant to this Plan.

“Annual Deferral Amount” shall mean that portion of a Participant’s Base Salary,
Bonus, and Director Fees that a Participant defers in accordance with Article 3
for any one Plan Year, without regard to whether such amounts are withheld and
credited during such Plan Year. Annual Deferral Amount for a Plan Year shall
also include the Annual Excess Amount for such Plan Year.

 

-1-



--------------------------------------------------------------------------------

“Annual Excess Amount” for any one Plan Year shall be the amount determined in
accordance with Section 3.4.

“Annual Installment Method” shall mean the method used to determine the amount
of each payment due to a Participant who has elected to receive a benefit over a
period of years in accordance with the applicable provisions of the Plan. The
amount of each annual payment due to the Participant shall be calculated by
multiplying the balance of the Participant’s benefit by a fraction, the
numerator of which is one and the denominator of which is the remaining number
of annual payments due to the Participant. The amount of the first annual
payment shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, and the amount of each subsequent
annual payment shall be calculated on or around each anniversary of such Benefit
Distribution Date. For purposes of this Plan, the right to receive a benefit
payment in annual installments shall be treated as the entitlement to a single
payment.

“Base Salary” shall mean the annual cash compensation relating to services
performed during any calendar year, excluding distributions from nonqualified
deferred compensation plans, bonuses, commissions, overtime, fringe benefits,
stock options, relocation expenses, incentive payments, non-monetary awards,
director fees and other fees, and automobile and other allowances paid to a
Participant for employment services rendered (whether or not such allowances are
included in the Employee’s gross income). Base Salary shall be calculated before
reduction for compensation voluntarily deferred or contributed by the
Participant pursuant to all qualified or nonqualified plans of any Employer and
shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3), 402(h), or 403(b)
pursuant to plans established by any Employer; provided, however, that all such
amounts will be included in compensation only to the extent that had there been
no such plan, the amount would have been payable in cash to the Employee.

“Beneficiary” shall mean one or more persons, trusts, estates or other entities,
designated in accordance with Article 9, that are entitled to receive benefits
under this Plan upon the death of a Participant.

“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.

“Benefit Distribution Date” shall mean the date upon which all or an objectively
determinable portion of a Participant’s vested benefits will become eligible for
distribution. Except as otherwise provided in the Plan, a Participant’s Benefit
Distribution Date shall be determined based on the earliest to occur of an event
or scheduled date set forth in Articles 4 through 8, as applicable.

“Board” shall mean the board of directors of the Company.

 

-2-



--------------------------------------------------------------------------------

“Bonus” shall mean any compensation, in addition to Base Salary, commissions and
long-term incentive plan amounts, earned by a Participant under any Employer’s
annual bonus and cash incentive plans.

“Change in Control” shall mean the occurrence of a “change in the ownership,” a
“change in the effective control” or a “change in the ownership of a substantial
portion of the assets” of a corporation, as determined in accordance with this
Section.

In order for an event described below to constitute a Change in Control with
respect to a Participant, except as otherwise provided in part (b)(ii) of this
Section, the applicable event must relate to the corporation for which the
Participant is providing services, the corporation that is liable for payment of
the Participant’s Account Balance (or all corporations liable for payment if
more than one), as identified by the Committee in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii)(A)(2), or such other corporation identified by the Committee
in accordance with Treas. Reg. §1.409A-3(i)(5)(ii)(A)(3).

In determining whether an event shall be considered a “change in the ownership,”
a “change in the effective control” or a “change in the ownership of a
substantial portion of the assets” of a corporation, the following provisions
shall apply:

(a) A “change in the ownership” of the applicable corporation shall occur on the
date on which any one person, or more than one person acting as a group,
acquires ownership of stock of such corporation that, together with stock held
by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of such corporation, as determined in
accordance with Treas. Reg. §1.409A-3(i)(5)(v). If a person or group is
considered either to own more than 50% of the total fair market value or total
voting power of the stock of such corporation, or to have effective control of
such corporation within the meaning of part (b) of this Section, and such person
or group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the ownership” of such corporation.

(b) A “change in the effective control” of the applicable corporation shall
occur on either of the following dates:

(i) The date on which any one person, or more than one person acting as a group,
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of such
corporation possessing 50% or more of the total voting power of the stock of
such corporation, as determined in accordance with Treas. Reg.
§1.409A-3(i)(5)(vi). If a person or group is considered to possess 50% or more
of the total voting power of the stock of a corporation, and such person or
group acquires additional stock of such corporation, the acquisition of
additional stock by such person or group shall not be considered to cause a
“change in the effective control” of such corporation; or

(ii) The date on which a majority of the members of the applicable corporation’s
board of directors is replaced during any 12-month period by directors whose

 

-3-



--------------------------------------------------------------------------------

appointment or election is not endorsed by a majority of the members of such
corporation’s board of directors before the date of the appointment or election,
as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vi). In determining
whether the event described in the preceding sentence has occurred, the
applicable corporation to which the event must relate shall only include a
corporation identified in accordance with Treas. Reg. §1.409A-3(i)(5)(ii) for
which no other corporation is a majority shareholder.

(c) A “change in the ownership of a substantial portion of the assets” of the
applicable corporation shall occur on the date on which any one person, or more
than one person acting as a group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the corporation that have a total gross fair market value
equal to all or substantially all of the total gross fair market value of all of
the assets of the corporation immediately before such acquisition or
acquisitions, as determined in accordance with Treas. Reg. §1.409A-3(i)(5)(vii).
A transfer of assets shall not be treated as a “change in the ownership of a
substantial portion of the assets” when such transfer is made to an entity that
is controlled by the shareholders of the transferor corporation, as determined
in accordance with Treas. Reg. §1.409A-3(i)(5)(vii)(B).

“Code” shall mean the Internal Revenue Code of 1986, as it may be amended from
time to time.

“Committee” shall mean the committee described in Article 12.

“Company” shall mean Unified Grocers, Inc., a California corporation and any
successor to all or substantially all of the Company’s assets or business.

“Director” shall mean any member of the board of directors of any Employer.

“Director Fees” shall mean the annual fees earned by a Director from any
Employer, including retainer fees and meetings fees, as compensation for serving
on the board of directors.

“Disability” or “Disabled” shall mean that a Participant is either (a) unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, or (b) by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Participant’s Employer. For purposes of this
Plan, a Participant shall be deemed Disabled if determined to be totally
disabled by the Social Security Administration. A Participant shall also be
deemed Disabled if determined to be disabled in accordance with the applicable
disability insurance program of such Participant’s Employer, provided that the
definition of “disability” applied under such disability insurance program
complies with the requirements of this Section.

 

-4-



--------------------------------------------------------------------------------

“Election Form” shall mean the form, which may be in electronic format,
established from time to time by the Committee that a Participant completes,
signs and returns to the Committee to make an election under the Plan.

“Employee” shall mean a person who is an employee of an Employer.

“Employer(s)” shall be defined as follows:

(a) Except as otherwise provided in part (b) of this Section, the term
“Employer” shall mean the Company and/or any of its subsidiaries (now in
existence or hereafter formed or acquired) that have been selected by the Board
to participate in the Plan and have adopted the Plan as a sponsor.

(b) For the purpose of determining whether a Participant has experienced a
Separation from Service, the term “Employer” shall mean:

(i) The entity for which the Participant performs services and with respect to
which the legally binding right to compensation deferred or contributed under
this Plan arises; and

(ii) All other entities with which the entity described above would be
aggregated and treated as a single employer under Code Section 414(b)
(controlled group of corporations) and Code Section 414(c) (a group of trades or
businesses, whether or not incorporated, under common control), as applicable.
In order to identify the group of entities described in the preceding sentence,
the Committee shall use an ownership threshold of at least 50% as a substitute
for the 80% minimum ownership threshold that appears in, and otherwise must be
used when applying, the applicable provisions of (A) Code Section 1563 for
determining a controlled group of corporations under Code Section 414(b), and
(B) Treas. Reg. §1.414(c)-2 for determining the trades or businesses that are
under common control under Code Section 414(c).

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as it
may be amended from time to time.

“401(k) Plan” shall mean the Unified Grocers, Inc. Sheltered Savings Plan.

“Participant” shall mean any Employee or Director (a) who is selected to
participate in the Plan, (b) whose executed Plan Agreement, Election Form and
Beneficiary Designation Form are accepted by the Committee, and (c) whose Plan
Agreement has not terminated.

“Performance-Based Compensation” shall mean compensation the entitlement to or
amount of which is contingent on the satisfaction of pre-established
organizational or individual performance criteria relating to a performance
period of at least 12 consecutive months, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(e).

“Plan” shall mean the Unified Grocers, Inc. Deferred Compensation Plan II, which
shall be evidenced by this instrument, as it may be amended from time to time,
and by any other documents that together with this instrument define a
Participant’s rights to amounts credited to his or her Account Balance.

 

-5-



--------------------------------------------------------------------------------

“Plan Agreement” shall mean a written agreement in the form prescribed by or
acceptable to the Committee that evidences a Participant’s agreement to the
terms of the Plan and which may establish additional terms or conditions of Plan
participation for a Participant. Unless otherwise determined by the Committee,
the most recent Plan Agreement accepted with respect to a Participant shall
supersede any prior Plan Agreements for such Participant. Plan Agreements may
vary among Participants and may provide additional benefits not set forth in the
Plan or limit the benefits otherwise provided under the Plan.

“Plan Year” shall mean a period beginning on January 1 of each calendar year and
continuing through December 31 of such calendar year.

“Retirement Plan” shall mean the Unified Grocers, Inc. Cash Balance Plan.

“Separation from Service” shall mean a termination of services provided by a
Participant to his or her Employer, whether voluntarily or involuntarily, other
than by reason of death or Disability, as determined by the Committee in
accordance with Treas. Reg. §1.409A-1(h). In determining whether a Participant
has experienced a Separation from Service, the following provisions shall apply:

(a) For a Participant who provides services to an Employer as an Employee,
except as otherwise provided in part (c) of this Section, a Separation from
Service shall occur when such Participant has experienced a termination of
employment with such Employer. A Participant shall be considered to have
experienced a termination of employment when the facts and circumstances
indicate that the Participant and his or her Employer reasonably anticipate that
either (i) no further services will be performed for the Employer after a
certain date, or (ii) that the level of bona fide services the Participant will
perform for the Employer after such date (whether as an Employee or as an
independent contractor) will permanently decrease to no more than 20% of the
average level of bona fide services performed by such Participant (whether as an
Employee or an independent contractor) over the immediately preceding 36-month
period (or the full period of services to the Employer if the Participant has
been providing services to the Employer less than 36 months).

If a Participant is on military leave, sick leave, or other bona fide leave of
absence, the employment relationship between the Participant and the Employer
shall be treated as continuing intact, provided that the period of such leave
does not exceed 6 months, or if longer, so long as the Participant retains a
right to reemployment with the Employer under an applicable statute or by
contract. If the period of a military leave, sick leave, or other bona fide
leave of absence exceeds 6 months and the Participant does not retain a right to
reemployment under an applicable statute or by contract, the employment
relationship shall be considered to be terminated for purposes of this Plan as
of the first day immediately following the end of such 6-month period. In
applying the provisions of this paragraph, a leave of absence shall be
considered a bona fide leave of absence only if there is a reasonable
expectation that the Participant will return to perform services for the
Employer.

 

-6-



--------------------------------------------------------------------------------

(b) For a Participant who provides services to an Employer as an independent
contractor, except as otherwise provided in part (c) of this Section, a
Separation from Service shall occur upon the expiration of the contract (or in
the case of more than one contract, all contracts) under which services are
performed for such Employer, provided that the expiration of such contract(s) is
determined by the Committee to constitute a good-faith and complete termination
of the contractual relationship between the Participant and such Employer.

(c) For a Participant who provides services to an Employer as both an Employee
and an independent contractor, a Separation from Service generally shall not
occur until the Participant has ceased providing services for such Employer as
both as an Employee and as an independent contractor, as determined in
accordance with the provisions set forth in parts (a) and (b) of this Section,
respectively. Similarly, if a Participant either (i) ceases providing services
for an Employer as an independent contractor and begins providing services for
such Employer as an Employee, or (ii) ceases providing services for an Employer
as an Employee and begins providing services for such Employer as an independent
contractor, the Participant will not be considered to have experienced a
Separation from Service until the Participant has ceased providing services for
such Employer in both capacities, as determined in accordance with the
applicable provisions set forth in parts (a) and (b) of this Section.

Notwithstanding the foregoing provisions in this part (c), if a Participant
provides services for an Employer as both an Employee and as a Director, to the
extent permitted by Treas. Reg. §1.409A-1(h)(5) the services provided by such
Participant as a Director shall not be taken into account in determining whether
the Participant has experienced a Separation from Service as an Employee, and
the services provided by such Participant as an Employee shall not be taken into
account in determining whether the Participant has experienced a Separation from
Service as a Director.

“Specified Employee” shall mean any Participant who is determined to be a “key
employee” (as defined under Code Section 416(i) without regard to paragraph
(5) thereof) for the applicable period, as determined annually by the Committee
in accordance with Treas. Reg. §1.409A-1(i). In determining whether a
Participant is a Specified Employee, the following provisions shall apply:

(a) The Committee’s identification of the individuals who fall within the
definition of “key employee” under Code Section 416(i) (without regard to
paragraph (5) thereof) shall be based upon the 12-month period ending on each
December 31st (referred to below as the “identification date”). In applying the
applicable provisions of Code Section 416(i) to identify such individuals,
“compensation” shall be determined in accordance with Treas. Reg. §1.415(c)-2(a)
without regard to (i) any safe harbor provided in Treas. Reg. §1.415(c)-2(d),
(ii) any of the special timing rules provided in Treas. Reg. §1.415(c)-2(e), and
(iii) any of the special rules provided in Treas. Reg. §1.415(c)-2(g); and

(b) Each Participant who is among the individuals identified as a “key employee”
in accordance with part (a) of this Section shall be treated as a Specified
Employee for purposes of this Plan if such Participant experiences a Separation
from Service during the 12-month period that begins on the April 1st following
the applicable identification date.

 

-7-



--------------------------------------------------------------------------------

“Trust” shall mean one or more trusts established by the Company in accordance
with Article 15.

“Unforeseeable Emergency” shall mean a severe financial hardship of the
Participant resulting from (a) an illness or accident of the Participant, the
Participant’s spouse, the Participant’s Beneficiary or the Participant’s
dependent (as defined in Code Section 152 without regard to paragraphs (b)(1),
(b)(2) and (d)(1)(b) thereof), (b) a loss of the Participant’s property due to
casualty, or (c) such other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant, all as determined by the Committee based on the relevant facts and
circumstances.

ARTICLE 2

SELECTION, ENROLLMENT, ELIGIBILITY

2.1. Selection by Committee. Participation in the Plan shall be limited to
Directors and, as determined by the Committee in its sole discretion, a select
group of management or highly compensated Employees. From that group, the
Committee shall select, in its sole discretion, those individuals who may
actually participate in this Plan.

2.2. Enrollment and Eligibility Requirements; Commencement of Participation.

(a) As a condition to participation, each Director or selected Employee shall
complete, execute and return to the Committee a Plan Agreement, an Election Form
and a Beneficiary Designation Form by the deadline(s) established by the
Committee in accordance with the applicable provisions of this Plan. In
addition, the Committee shall establish from time to time such other enrollment
requirements as it determines, in its sole discretion, are necessary.

(b) Each Director or selected Employee who is eligible to participate in the
Plan shall commence participation in the Plan on the date that the Committee
determines that the Director or Employee has met all enrollment requirements set
forth in this Plan and required by the Committee, including returning all
required documents to the Committee within the specified time period.

(c) If a Director or an Employee fails to meet all requirements established by
the Committee within the period required, that Director or Employee shall not be
eligible to participate in the Plan during such Plan Year.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 3

DEFERRAL COMMITMENTS/ANNUAL EXCESS

AMOUNTS/VESTING/CREDITING/TAXES

3.1. Maximum Deferral.

(a) Annual Deferral Amount. For each Plan Year, a Participant may elect to
defer, as his or her Annual Deferral Amount, Base Salary, Bonus, and/or Director
Fees up to the following maximum percentages for each deferral elected:

 

Deferral

   Maximum Percentage

Base Salary

   80%

Bonus

   100%

Director Fees

   100%

(b) Short Plan Year. Notwithstanding the foregoing, if a Participant first
becomes a Participant after the first day of a Plan Year, then to the extent
required by Section 3.2 and Code Section 409A and related Treasury Regulations,
the maximum amount of the Participant’s Base Salary, Bonus, or Director Fees
that may be deferred by the Participant for the Plan Year shall be determined by
applying the percentages set forth in Section 3.1(a) to the portion of such
compensation attributable to services performed after the date that the
Participant’s deferral election is made.

3.2. Timing of Deferral Elections; Effect of Election Form.

(a) General Timing Rule for Deferral Elections. Except as otherwise provided in
this Section 3.2, in order for a Participant to make a valid election to defer
Base Salary, Bonus, Director Fees, and/or Annual Excess Amounts, the Participant
must submit an Election Form for this Plan and the 401(k) Plan on or before the
deadline established by the Committee, which in no event shall be later than the
December 31st preceding the Plan Year in which such compensation will be earned.

Any deferral election made in accordance with this Section 3.2(a) shall be
irrevocable; provided, however, that if the Committee permits or requires
Participants to make a deferral election by the deadline described above for an
amount that qualifies as Performance-Based Compensation, the Committee may
permit a Participant to subsequently change his or her deferral election for
such compensation by submitting a new Election Form in accordance with
Section 3.2(d) below.

(b) Timing of Deferral Elections for Newly Eligible Plan Participants. A
Director or selected Employee who first becomes eligible to participate in the
Plan on or after the beginning of a Plan Year, as determined in accordance with
Treas. Reg. §1.409A-2(a)(7)(ii) and the “plan aggregation” rules provided in
Treas. Reg. §1.409A-1(c)(2), may be permitted to make an election to defer the
portion of Base Salary, Bonus, and/or Director Fees attributable to services to
be performed after such election, provided that the Participant submits an
Election Form on or before the deadline established by the Committee, which in
no event shall be later than 30 days after the Participant first becomes
eligible to participate in the Plan.

 

-9-



--------------------------------------------------------------------------------

If a deferral election made in accordance with this Section 3.2(b) relates to
compensation earned based upon a specified performance period, the amount
eligible for deferral shall be equal to (i) the total amount of compensation for
the performance period, multiplied by (ii) a fraction, the numerator of which is
the number of days remaining in the service period after the Participant’s
deferral election is made, and the denominator of which is the total number of
days in the performance period.

Any deferral election made in accordance with this Section 3.2(b) shall become
irrevocable no later than the 30th day after the date the Director or selected
Employee becomes eligible to participate in the Plan.

(c) Timing of Deferral Elections for Fiscal Year Compensation. In the event that
the fiscal year of an Employer is different than the taxable year of a
Participant, the Committee may determine that a deferral election may be made
for “fiscal year compensation” (as defined below), by submitting an Election
Form on or before the deadline established by the Committee, which in no event
shall be later than the last day of the Employer’s fiscal year immediately
preceding the fiscal year in which the services related to such compensation
will begin to be performed. For purposes of this Section, the term “fiscal year
compensation” shall only include Bonus relating to a service period coextensive
with one or more consecutive fiscal years of the Employer, of which no amount is
paid or payable during the Employer’s fiscal year(s) that constitute the service
period.

(d) Timing of Deferral Elections for Performance-Based Compensation. Subject to
the limitations described below, the Committee may determine that an irrevocable
deferral election for an amount that qualifies as Performance-Based Compensation
may be made by submitting an Election Form on or before the deadline established
by the Committee, which in no event shall be later than six months before the
end of the performance period.

In order for a Participant to be eligible to make a deferral election for
Performance-Based Compensation in accordance with the deadline established
pursuant to this Section 3.2(d), the Participant must have performed services
continuously from the later of (i) the beginning of the performance period for
such compensation, or (ii) the date upon which the performance criteria for such
compensation are established, through the date upon which the Participant makes
the deferral election for such compensation. In no event shall a deferral
election submitted under this Section 3.2(d) be permitted to apply to any amount
of Performance-Based Compensation that has become readily ascertainable.

(e) Timing Rule for Deferral of Compensation Subject to Risk of Forfeiture. With
respect to compensation (i) to which a Participant has a legally binding right
to payment in a subsequent year, and (ii) that is subject to a forfeiture
condition requiring the Participant’s continued services for a period of at
least 12 months from the date the Participant obtains the legally binding right,
the Committee may determine that an irrevocable deferral election for such
compensation may be made by timely delivering an Election Form to the Committee
in accordance with its rules and procedures, no later than the 30th day after
the Participant obtains the legally binding right to the compensation, provided
that the election is made at least 12 months in advance of the earliest date at
which the forfeiture condition could lapse, as determined in accordance with
Treas. Reg. §1.409A-2(a)(5).

 

-10-



--------------------------------------------------------------------------------

Any deferral election(s) made in accordance with this Section 3.2(e) shall
become irrevocable no later than the 30th day after the Participant obtains the
legally binding right to the compensation subject to such deferral election(s).

3.3. Withholding and Crediting of Annual Deferral Amounts. For each Plan Year,
the Base Salary portion of the Annual Deferral Amount shall be withheld from
each regularly scheduled Base Salary payroll in equal amounts, as adjusted from
time to time for increases and decreases in Base Salary. The Bonus and/or
Director Fees portion of the Annual Deferral Amount shall be withheld at the
time the Bonus or Director Fees are or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself. Annual
Deferral Amounts shall be credited to the Participant’s Annual Account for such
Plan Year at the time such amounts would otherwise have been paid to the
Participant.

3.4. Annual Excess Amount. For each Plan Year, a Participant’s Annual Excess
Amount shall be equal to the sum of the following:

(a) The amount of benefit which would have accrued on behalf of the Participant
under the 401(k) Plan as a result of the Company and Participant’s contributions
to the 401(k) Plan, but which were not taken into account because of the
limitation contained in Section 415 of the Code;

(b) The amount of benefit which would have accrued on behalf of the Participant
under the 401(k) Plan as a result of the Participant’s contributions to the
401(k) Plan, but which were not taken into account because of the limitation
contained in Section 402(g) of the Code;

(c) The amount of benefit which would have accrued on behalf of the Participant
under the 401(k) Plan as a result of the Company and Participant’s contributions
to the 401(k) Plan, but that were not taken into account under the 401(k) Plan
because of the limitation contained in Section 401(a)(l7) of the Code; and

(d) The actuarial equivalent of the benefit which would have accrued on behalf
of the Participant under the Retirement Plan, but for the fact that the
Participant elected to defer a portion of his or her compensation under the
Plan, thereby reducing the amount of the Participant’s compensation for purposes
of calculating the benefit under the Retirement Plan; provided that since in no
event can the Retirement Plan in accruing a benefit take into account
compensation in excess of the limits provided by Section 401(a)(17) or
Section 415 of the Code, the benefit provided by this Section 3.4(d) is limited
in the same way. The rate used in the actuarial calculation shall equal the
interest rate for immediate annuities used by the Pension Benefit Guaranty
Corporation that is in effect on the first day of the month preceding the month
in which the Participant’s benefit provided by this Section 3.4(d) is
contributed to the Plan.

Notwithstanding the foregoing, for the Plan Year in which the Participant first
becomes eligible to participate in the Plan on or after the beginning of the
Plan Year, the Participant’s Annual Excess Amount for such Plan Year shall equal
the amount provided for in Section 3.4(d) above and shall not include the
amounts provided for in Section 3.4(a), (b), and (c) above.

 

-11-



--------------------------------------------------------------------------------

3.5. Vesting. A Participant shall at all times be 100% vested in his or her
Account Balance.

3.6. Crediting/Debiting of Account Balances. In accordance with, and subject to,
the rules and procedures that are established from time to time by the
Committee, in its sole discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:

(a) Measurement Funds. The Participant may elect one or more of the measurement
funds selected by the Committee, in its sole discretion, which are based on
certain mutual funds (the “Measurement Funds”), for the purpose of crediting or
debiting additional amounts to his or her Account Balance. As necessary, the
Committee may, in its sole discretion, discontinue, substitute or add a
Measurement Fund. Each such action will take effect as of the first day of the
first calendar quarter that begins at least 30 days after the day on which the
Committee gives Participants advance written notice of such change.

(b) Election of Measurement Funds. A Participant, in connection with his or her
initial deferral election in accordance with Section 3.2 above, shall elect, on
the Election Form, one or more Measurement Fund(s) (as described in
Section 3.6(a) above) to be used to determine the amounts to be credited or
debited to his or her Account Balance. If a Participant does not elect any of
the Measurement Funds as described in the previous sentence, the Participant’s
Account Balance shall automatically be allocated into the lowest-risk
Measurement Fund, as determined by the Committee, in its sole discretion. The
Participant may (but is not required to) elect, by submitting an Election Form
to the Committee that is accepted by the Committee, to add or delete one or more
Measurement Fund(s) to be used to determine the amounts to be credited or
debited to his or her Account Balance, or to change the portion of his or her
Account Balance allocated to each previously or newly elected Measurement Fund.
If an election is made in accordance with the previous sentence, it shall apply
as of the first business day deemed reasonably practicable by the Committee, in
its sole discretion, and shall continue thereafter for each subsequent day in
which the Participant participates in the Plan, unless changed in accordance
with the previous sentence. Notwithstanding the foregoing, the Committee, in its
sole discretion, may impose limitations on the frequency with which one or more
of the Measurement Funds elected in accordance with this Section 3.6(b) may be
added or deleted by such Participant; furthermore, the Committee, in its sole
discretion, may impose limitations on the frequency with which the Participant
may change the portion of his or her Account Balance allocated to each
previously or newly elected Measurement Fund.

(c) Proportionate Allocation. In making any election described in Section 3.6(b)
above, the Participant shall specify on the Election Form, in increments of one
percent (1%), the percentage of his or her Account Balance or Measurement Fund,
as applicable, to be allocated/reallocated.

(d) Crediting or Debiting Method. The performance of each Measurement Fund
(either positive or negative) will be determined on a daily basis based on the
manner in which such Participant’s Account Balance has been hypothetically
allocated among the Measurement Funds by the Participant.

 

-12-



--------------------------------------------------------------------------------

(e) No Actual Investment. Notwithstanding any other provision of this Plan that
may be interpreted to the contrary, the Measurement Funds are to be used for
measurement purposes only, and a Participant’s election of any such Measurement
Fund, the allocation of his or her Account Balance thereto, the calculation of
additional amounts and the crediting or debiting of such amounts to a
Participant’s Account Balance shall not be considered or construed in any manner
as an actual investment of his or her Account Balance in any such Measurement
Fund. In the event that the Company or the Trustee (as that term is defined in
the Trust), in its own discretion, decides to invest funds in any or all of the
investments on which the Measurement Funds are based, no Participant shall have
any rights in or to such investments themselves. Without limiting the foregoing,
a Participant’s Account Balance shall at all times be a bookkeeping entry only
and shall not represent any investment made on his or her behalf by the Company
or the Trust; the Participant shall at all times remain an unsecured creditor of
the Company.

3.7. FICA and Other Taxes.

(a) Annual Deferral Amounts. For each Plan Year in which an Annual Deferral
Amount is being withheld from a Participant, the Participant’s Employer(s) shall
withhold from that portion of the Participant’s Base Salary and/or Bonus that is
not being deferred, in a manner determined by the Employer(s), the Participant’s
share of FICA and other employment taxes on such Annual Deferral Amount. If
necessary, the Committee may reduce the Annual Deferral Amount in order to
comply with this Section 3.7.

(b) Distributions. The Participant’s Employer(s), or the trustee of the Trust,
shall withhold from any payments made to a Participant under this Plan all
federal, state and local income, employment and other taxes required to be
withheld by the Employer(s), or the trustee of the Trust, in connection with
such payments, in amounts and in a manner to be determined in the sole
discretion of the Employer(s) and the trustee of the Trust.

ARTICLE 4

SHORT-TERM PAYOUT; UNFORESEEABLE EMERGENCIES

4.1. Short-Term Payout. In connection with each election to defer an Annual
Deferral Amount, a Participant may elect to receive all or a portion of such
Annual Deferral Amount, plus amounts credited or debited on those amounts
pursuant to Section 3.6, in the form of a lump sum payment, calculated as of the
close of business on or around the Benefit Distribution Date designated by the
Participant in accordance with this Section (a “Short-Term Payout”). The Benefit
Distribution Date for the amount subject to a Short-Term Payout election shall
be the first day of any Plan Year designated by the Participant, which may be no
sooner than three Plan Years after the end of the Plan Year to which the
Participant’s deferral election relates, unless otherwise provided on an
Election Form approved by the Committee.

 

-13-



--------------------------------------------------------------------------------

Subject to the other terms and conditions of this Plan, each Short-Term Payout
elected shall be paid out during a 60 day period commencing immediately after
the Benefit Distribution Date. By way of example, if a Short-Term Payout is
elected for an Annual Deferral Amounts that are earned in the Plan Year
commencing January 1, 2008, the earliest Benefit Distribution Date that may be
designated by a Participant would be January 1, 2012, and the Short-Term Payout
would be paid out during the 60 day period commencing immediately after such
Benefit Distribution Date.

4.2. Postponing Short-Term Payout. A Participant may elect to postpone a
Short-Term Payout described in Section 4.1 above, and have such amount paid out
during a 60 day period commencing immediately after an allowable alternative
Benefit Distribution Date designated in accordance with this Section 4.2. In
order to make such an election, the Participant must submit an Election Form to
the Committee in accordance with the following criteria:

(a) The election of the new Benefit Distribution Date shall have no effect until
at least 12 months after the date on which the election is made;

(b) The new Benefit Distribution Date selected by the Participant for such
Short-Term Payout must be the first day of a Plan Year that is no sooner than
five years after the previously designated Benefit Distribution Date; and

(c) The election must be made at least 12 months prior to the Participant’s
previously designated Benefit Distribution Date for such Short-Term Payout.

For purposes of applying the provisions of this Section 4.2, a Participant’s
election to postpone a Short-Term Payout shall not be considered to be made
until the date on which the election becomes irrevocable. Such an election shall
become irrevocable no later than the date that is 12 months prior to the
Participant’s previously designated Benefit Distribution Date for such
Short-Term Payout.

4.3. Other Benefits Take Precedence Over Short-Term Payout. Should an event
occur prior to any Benefit Distribution Date designated for a Short-Term Payout
that would trigger a benefit under Articles 5 through 8, as applicable, all
amounts subject to a Short-Term Payout election shall be paid in accordance with
the other applicable provisions of the Plan and not in accordance with this
Article 4.

4.4. Unforeseeable Emergencies.

(a) If a Participant experiences an Unforeseeable Emergency prior to the
occurrence of a distribution event described in Articles 5 through 8, as
applicable, the Participant may petition the Committee to receive a partial or
full payout from the Plan. The payout, if any, from the Plan shall not exceed
the lesser of (i) the Participant’s vested Account Balance, calculated as of the
close of business on or around the Benefit Distribution Date for such payout, as
determined by the Committee in accordance with provisions set forth below, or
(ii) the amount necessary to satisfy the Unforeseeable Emergency, plus amounts
necessary to pay Federal, state, or local income taxes or penalties reasonably
anticipated as a result of the

 

-14-



--------------------------------------------------------------------------------

distribution. A Participant shall not be eligible to receive a payout from the
Plan to the extent that the Unforeseeable Emergency is or may be relieved
(A) through reimbursement or compensation by insurance or otherwise, (B) by
liquidation of the Participant’s assets, to the extent the liquidation of such
assets would not itself cause severe financial hardship or (C) by cessation of
deferrals under this Plan.

If the Committee, in its sole discretion, approves a Participant’s petition for
payout from the Plan, the Participant’s Benefit Distribution Date for such
payout shall be the date on which such Committee approval occurs and such payout
shall be distributed to the Participant in a lump sum no later than 60 days
after such Benefit Distribution Date. In addition, in the event of such approval
the Participant’s outstanding deferral elections under the Plan shall be
cancelled.

(b) A Participant’s deferral elections under this Plan shall also be cancelled
to the extent the Committee determines that such action is required for the
Participant to obtain a hardship distribution from an Employer’s 401(k) Plan
pursuant to Treas. Reg. §1.401(k)-1(d)(3).

ARTICLE 5

CHANGE IN CONTROL BENEFIT

5.1. Change in Control Benefit. A Participant, in connection with his or her
commencement of participation in the Plan, shall have an opportunity to
irrevocably elect to receive his or her vested Account Balance in the form of a
lump sum payment in the event that a Change in Control occurs prior to the
Participant’s Separation from Service, Disability or death (the “Change in
Control Benefit”). The Benefit Distribution Date for the Change in Control
Benefit, if any, shall be the date on which the Change in Control occurs.

If a Participant elects not to receive a Change in Control Benefit, or fails to
make an election in connection with his or her commencement of participation in
the Plan, the Participant’s Account Balance shall not be paid in the event of a
Change in Control, but shall be paid in accordance with the other applicable
provisions of the Plan.

5.2. Payment of Change in Control Benefit. The Change in Control Benefit, if
any, shall be calculated as of the close of business on or around the
Participant’s Benefit Distribution Date, as determined by the Committee, and
paid to the Participant no later than 60 days after the Participant’s Benefit
Distribution Date.

ARTICLE 6

SEPARATION BENEFIT

6.1. Separation Benefit. If a Participant experiences a Separation from Service,
the Participant shall be eligible to receive his or her vested Account Balance
in either a lump sum or annual installment payments, as elected by the
Participant in accordance with Section 6.2 (the “Separation Benefit”). A
Participant’s Separation Benefit shall be calculated as of the close of business
on or around the applicable Benefit Distribution Date for such benefit. The
Benefit Distribution Date shall be the later of: (i) the date on which the
Participant experiences a

 

-15-



--------------------------------------------------------------------------------

Separation from Service; (ii) a date certain elected by the Participant in
accordance with Section 6.2(a); and (iii) the first day of the seventh month
following the date on which the Participant experiences such Separation from
Service if the Participant is a Specified Employee and if required under
Section 409A of the Code. Notwithstanding the foregoing, if a Participant
changes the date certain and form of distribution for one or more Annual
Accounts in accordance with Section 6.2(b), the Benefit Distribution Date for
the Annual Account(s) subject to such change shall be determined in accordance
with Section 6.2(b).

6.2. Payment of Separation Benefit.

(a) In connection with a Participant’s election to defer an Annual Deferral
Amount, the Participant shall elect the Benefit Distribution Date and the form
in which his or her Annual Account for such Plan Year will be paid. For each
Annual Account, the Participant may elect: (i) a Benefit Distribution Date for
such Annual Account, which date shall be the first day of a month following such
Participant’s Separation from Service; and (ii) to receive such Annual Account
in the form of a lump sum or pursuant to an Annual Installment Method of up to
20 years. If a Participant does not make any election with respect to the
payment of an Annual Account, then the Benefit Distribution Date for such Annual
Account shall be the date on which the Participant experiences a Separation from
Service (subject to subpart (iii) in Section 6.1) and form of distribution shall
be lump sum.

(b) A Participant may elect to postpone the Benefit Distribution Date elected in
subpart (i) above and change the form of payment for an Annual Account by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i) The election shall not take effect until at least 12 months after the date
on which the election is made;

(ii) The new Benefit Distribution Date for such Annual Account must be the first
day of a Plan Year that is no sooner than five years after the Benefit
Distribution Date that would otherwise have been applicable to such Annual
Account; and

(iii) The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Annual
Account.

For purposes of applying the provisions of this Section 6.2(b), a Participant’s
election for an Annual Account shall not be considered to be made until the date
on which the election becomes irrevocable. Such an election shall become
irrevocable no later than the date that is 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to such Annual
Account. Subject to the requirements of this Section 6.2(b), the Election Form
most recently accepted by the Committee that has become effective for an Annual
Account shall govern the form of payout of such Annual Account.

(c) The lump sum payment shall be made, or installment payments shall commence,
no later than 60 days after the applicable Benefit Distribution Date. Remaining
installments, if any, shall continue in accordance with the Participant’s
election for each Annual Account and shall be paid no later than 60 days after
each anniversary of the Benefit Distribution Date.

 

-16-



--------------------------------------------------------------------------------

ARTICLE 7

DISABILITY BENEFIT

7.1. Disability Benefit. If a Participant becomes Disabled prior to the
occurrence of a distribution event described in Articles 5, 6 and 8, as
applicable, the Participant shall be eligible to receive his or her vested
Account Balance in either a lump sum or annual installment payments, as elected
by the Participant in accordance with Section 7.2 (the “Disability Benefit”). A
Participant’s Disability Benefit shall be calculated as of the close of business
on or around the applicable Benefit Distribution Date for such benefit, which
shall be the date on which the Participant experiences a Disability; provided,
however, if a Participant changes the form of distribution for the Disability
Benefit in accordance with Section 7.2(b), the Benefit Distribution Date for the
Disability Benefit shall be determined in accordance with Section 7.2(b).

7.2. Payment of Disability Benefit.

(a) A Participant, in connection with his or her commencement of participation
in the Plan, shall elect to receive the Disability Benefit in a lump sum or
pursuant to an Annual Installment Method of up to 20 years. If a Participant
does not make any election with respect to the payment of the Disability
Benefit, then such Participant shall be deemed to have elected to receive the
Disability Benefit as a lump sum.

(b) A Participant may change the form of payment for the Disability Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i) The election shall not take effect until at least 12 months after the date
on which the election is made; and

(ii) The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Disability Benefit.

For purposes of applying the provisions of this Section 7.2(b), a Participant’s
election to change the form of payment for the Disability Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Disability Benefit. Subject to the requirements
of this Section 7.2(b), the Election Form most recently accepted by the
Committee that has become effective shall govern the form of payout of the
Participant’s Disability Benefit.

(c) The lump sum payment shall be made, or installment payments shall commence,
no later than 60 days after the applicable Benefit Distribution Date. Remaining
installments, if any, shall be paid no later than 60 days after each anniversary
of the Benefit Distribution Date.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 8

DEATH BENEFIT

8.1. Death Benefit. If a Participant dies prior to the occurrence of a
distribution event described in Articles 5, 6 and 7, as applicable, the
Participant shall be eligible to receive his or her vested Account Balance in
either a lump sum or annual installment payments, as elected by the Participant
in accordance with Section 8.2 (the “Death Benefit”). A Participant’s Death
Benefit shall be calculated as of the close of business on or around the
applicable Benefit Distribution Date for such benefit, which shall be the date
on which the Committee is provided with proof that is satisfactory to the
Committee of the Participant’s death; provided, however, if a Participant
changes the form of distribution for the Death Benefit in accordance with
Section 8.2(b), the Benefit Distribution Date for the Death Benefit shall be
determined in accordance with Section 8.2(b).

8.2. Payment of Death Benefit.

(a) A Participant, in connection with his or her commencement of participation
in the Plan, shall elect to receive the Death Benefit in the form of a lump sum
or pursuant to an Annual Installment Method of up to 20 years. If a Participant
does not make any election with respect to the payment of the Death Benefit,
then such Participant shall be deemed to have elected to receive the Death
Benefit as a lump sum.

(b) A Participant may change the form of payment for the Death Benefit by
submitting an Election Form to the Committee in accordance with the following
criteria:

(i) The election shall not take effect until at least 12 months after the date
on which the election is made; and

(ii) The election must be made at least 12 months prior to the Benefit
Distribution Date that would otherwise have been applicable to the Participant’s
Death Benefit.

For purposes of applying the provisions of this Section 8.2(b), a Participant’s
election to change the form of payment for the Death Benefit shall not be
considered to be made until the date on which the election becomes irrevocable.
Such an election shall become irrevocable no later than the date that is 12
months prior to the Benefit Distribution Date that would otherwise have been
applicable to the Participant’s Death Benefit. Subject to the requirements of
this Section 8.2(b), the Election Form most recently accepted by the Committee
that has become effective shall govern the form of payout of the Participant’s
Death Benefit.

(c) The lump sum payment shall be made, or installment payments shall commence,
no later than 60 days after the applicable Benefit Distribution Date. Remaining
installments, if any, shall be paid no later than 60 days after each anniversary
of the Benefit Distribution Date.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 9

BENEFICIARY DESIGNATION

9.1. Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan to a beneficiary upon the death of a
Participant. The Beneficiary designated under this Plan may be the same as or
different from the Beneficiary designation under any other plan of an Employer
in which the Participant participates.

9.2. Beneficiary Designation; Change; Spousal Consent. A Participant shall
designate his or her Beneficiary by completing and signing the Beneficiary
Designation Form, and returning it to the Committee or its designated agent. A
Participant shall have the right to change a Beneficiary by completing, signing
and otherwise complying with the terms of the Beneficiary Designation Form and
the Committee’s rules and procedures, as in effect from time to time. If the
Participant names someone other than his or her spouse as a Beneficiary, the
Committee may, in its sole discretion, determine that spousal consent is
required to be provided in a form designated by the Committee, executed by such
Participant’s spouse and returned to the Committee. Upon the acceptance by the
Committee of a new Beneficiary Designation Form, all Beneficiary designations
previously filed shall be canceled. The Committee shall be entitled to rely on
the last Beneficiary Designation Form filed by the Participant and accepted by
the Committee prior to his or her death.

9.3. Acknowledgment. No designation or change in designation of a Beneficiary
shall be effective until received and acknowledged in writing by the Committee
or its designated agent.

9.4. No Beneficiary Designation. If a Participant fails to designate a
Beneficiary as provided in Sections 9.1, 9.2 and 9.3 above or, if all designated
Beneficiaries predecease the Participant or die prior to complete distribution
of the Participant’s benefits, then the Participant’s designated Beneficiary
shall be deemed to be his or her surviving spouse. If the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.

9.5. Doubt as to Beneficiary. If the Committee has any doubt as to the proper
Beneficiary to receive payments pursuant to this Plan, the Committee shall have
the right, exercisable in its discretion, to cause the Participant’s Employer to
withhold such payments until this matter is resolved to the Committee’s
satisfaction.

9.6. Discharge of Obligations. The payment of benefits under the Plan to a
Beneficiary shall fully and completely discharge all Employers and the Committee
from all further obligations under this Plan with respect to the Participant,
and that Participant’s Plan Agreement shall terminate upon such full payment of
benefits.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 10

LEAVE OF ABSENCE

10.1. Paid Leave of Absence. If a Participant is authorized by the Participant’s
Employer to take a paid leave of absence from the employment of the Employer,
and such leave of absence does not constitute a Separation from Service, (a) the
Participant shall continue to be considered eligible for the benefits provided
under the Plan, and (b) the Annual Deferral Amount shall continue to be withheld
during such paid leave of absence in accordance with Section 3.2.

10.2. Unpaid Leave of Absence. If a Participant is authorized by the
Participant’s Employer to take an unpaid leave of absence from the employment of
the Employer for any reason, and such leave of absence does not constitute a
Separation from Service, such Participant shall continue to be eligible for the
benefits provided under the Plan. During the unpaid leave of absence, the
Participant shall not be allowed to make any additional deferral elections.
However, if the Participant returns to employment, the Participant may elect to
defer an Annual Deferral Amount for the Plan Year following his or her return to
employment and for every Plan Year thereafter while a Participant in the Plan,
provided such deferral elections are otherwise allowed and an Election Form is
delivered to and accepted by the Committee for each such election in accordance
with Section 3.2 above.

ARTICLE 11

TERMINATION OF PLAN, AMENDMENT OR MODIFICATION

11.1. Termination of Plan. Although each Employer anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
any Employer will continue the Plan or will not terminate the Plan at any time
in the future. Accordingly, the Committee and each Employer reserves the right
to terminate the Plan; provided, that an Employer may only terminate the Plan
with respect to all of its Participants. In the event of a Plan termination no
new deferral elections shall be permitted for the affected Participants and such
Participants shall no longer be eligible to receive new company contributions.
However, after the Plan termination the Account Balances of such Participants
shall continue to be credited with Annual Deferral Amounts attributable to a
deferral election that was in effect prior to the Plan termination to the extent
deemed necessary to comply with Code Section 409A and related Treasury
Regulations, and additional amounts shall continue to credited or debited to
such Participants’ Account Balances pursuant to Section 3.6. The Measurement
Funds available to Participants following the termination of the Plan shall be
comparable in number and type to those Measurement Funds available to
Participants in the Plan Year preceding the Plan Year in which the Plan
termination is effective. In addition, following a Plan termination, Participant
Account Balances shall remain in the Plan and shall not be distributed until
such amounts become eligible for distribution in accordance with the other
applicable provisions of the Plan. Notwithstanding the preceding sentence, to
the extent permitted by Treas. Reg. §1.409A-3(j)(4)(ix), the Committee or
Employer may provide that upon termination of the Plan, all Account Balances of
the Participants shall be distributed, subject to and in accordance with any
rules established by the Committee or such Employer deemed necessary to comply
with the applicable requirements and limitations of Treas. Reg.
§1.409A-3(j)(4)(ix).

 

-20-



--------------------------------------------------------------------------------

11.2. Amendment. The Committee or any Employer may, at any time, amend or modify
the Plan in whole or in part; provided, that an Employer may only amend or
modify the Plan with respect to that Employer. Notwithstanding the foregoing, no
amendment or modification shall be effective to decrease the value of a
Participant’s vested Account Balance in existence at the time the amendment or
modification is made.

11.3. Plan Agreement. Despite the provisions of Sections 11.1 and 11.2, if a
Participant’s Plan Agreement contains benefits or limitations that are not in
this Plan document, the Employer may only amend or terminate such provisions
with the written consent of the Participant.

11.4. Effect of Payment. The full payment of the Participant’s vested Account
Balance in accordance with the applicable provisions of the Plan shall
completely discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan, and the Participant’s Plan Agreement shall
terminate.

ARTICLE 12

ADMINISTRATION

12.1. Committee Duties. Except as otherwise provided in this Article 12, this
Plan shall be administered by a Committee, which shall consist of the Board, or
such committee as the Board shall appoint. Members of the Committee may be
Participants under this Plan. The Committee shall also have the discretion and
authority to (a) make, amend, interpret, and enforce all appropriate rules and
regulations for the administration of this Plan, and (b) decide or resolve any
and all questions, including benefit entitlement determinations and
interpretations of this Plan, as may arise in connection with the Plan. Any
individual serving on the Committee who is a Participant shall not vote or act
on any matter relating solely to himself or herself. When making a determination
or calculation, the Committee shall be entitled to rely on information furnished
by a Participant or the Company.

12.2. Administration Upon Change In Control. Within 120 days following a Change
in Control, the individuals who comprised the Committee immediately prior to the
Change in Control (whether or not such individuals are members of the Committee
following the Change in Control) may, by written consent of the majority of such
individuals, appoint an independent third party administrator (the
“Administrator”) to perform any or all of the Committee’s duties described in
Section 12.1 above, including without limitation, the power to determine any
questions arising in connection with the administration or interpretation of the
Plan, and the power to make benefit entitlement determinations. Upon and after
the effective date of such appointment, (a) the Company must pay all reasonable
administrative expenses and fees of the Administrator, and (b) the Administrator
may only be terminated with the written consent of the majority of Participants
with an Account Balance in the Plan as of the date of such proposed termination.

12.3. Agents. In the administration of this Plan, the Committee or the
Administrator, as applicable, may, from time to time, employ agents and delegate
to them such administrative duties as it sees fit (including acting through a
duly appointed representative) and may from time to time consult with counsel.

 

-21-



--------------------------------------------------------------------------------

12.4. Binding Effect of Decisions. The decision or action of the Committee or
Administrator, as applicable, with respect to any question arising out of or in
connection with the administration, interpretation and application of the Plan
and the rules and regulations promulgated hereunder shall be final and
conclusive and binding upon all persons having any interest in the Plan.

12.5. Indemnity of Committee. All Employers shall indemnify and hold harmless
the members of the Committee, any Employee to whom the duties of the Committee
may be delegated, and the Administrator against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee,
any of its members, any such Employee or the Administrator.

12.6. Employer Information. To enable the Committee and/or Administrator to
perform its functions, the Company and each Employer shall supply full and
timely information to the Committee and/or Administrator, as the case may be, on
all matters relating to the Plan, the Trust, the Participants and their
Beneficiaries, the Account Balances of the Participants, the compensation of its
Participants, the date and circumstances of the Separation from Service,
Disability or death of its Participants, and such other pertinent information as
the Committee or Administrator may reasonably require.

ARTICLE 13

OTHER BENEFITS AND AGREEMENTS

13.1. Coordination with Other Benefits. The benefits provided for a Participant
and Participant’s Beneficiary under the Plan are in addition to any other
benefits available to such Participant under any other plan or program for
employees of the Participant’s Employer. The Plan shall supplement and shall not
supersede, modify or amend any other such plan or program except as may
otherwise be expressly provided.

ARTICLE 14

CLAIMS PROCEDURES

14.1. Presentation of Claim. Any Participant or Beneficiary of a deceased
Participant (such Participant or Beneficiary being referred to below as a
“Claimant”) may deliver to the Committee a written claim for a determination
with respect to the amounts distributable to such Claimant from the Plan. If
such a claim relates to the contents of a notice received by the Claimant, the
claim must be made within 60 days after such notice was received by the
Claimant. All other claims must be made within 180 days of the date on which the
event that caused the claim to arise occurred. The claim must state with
particularity the determination desired by the Claimant.

 

-22-



--------------------------------------------------------------------------------

14.2. Notification of Decision. The Committee shall consider a Claimant’s claim
within a reasonable time, but no later than 90 days after receiving the claim.
If the Committee determines that special circumstances require an extension of
time for processing the claim, written notice of the extension shall be
furnished to the Claimant prior to the termination of the initial 90 day period.
In no event shall such extension exceed a period of 90 days from the end of the
initial period. The extension notice shall indicate the special circumstances
requiring an extension of time and the date by which the Committee expects to
render the benefit determination. The Committee shall notify the Claimant in
writing:

(a) that the Claimant’s requested determination has been made, and that the
claim has been allowed in full; or

(b) that the Committee has reached a conclusion contrary, in whole or in part,
to the Claimant’s requested determination, and such notice must set forth in a
manner calculated to be understood by the Claimant:

(i) the specific reason(s) for the denial of the claim, or any part of it;

(ii) specific reference(s) to pertinent provisions of the Plan upon which such
denial was based;

(iii) a description of any additional material or information necessary for the
Claimant to perfect the claim, and an explanation of why such material or
information is necessary;

(iv) an explanation of the claim review procedure set forth in Section 14.3
below; and

(v) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a) following an adverse benefit determination on review.

14.3. Review of a Denied Claim. On or before 60 days after receiving a notice
from the Committee that a claim has been denied, in whole or in part, a Claimant
(or the Claimant’s duly authorized representative) may file with the Committee a
written request for a review of the denial of the claim. The Claimant (or the
Claimant’s duly authorized representative):

(a) may, upon request and free of charge, have reasonable access to, and copies
of, all documents, records and other information relevant (as defined in
applicable ERISA regulations) to the claim for benefits;

(b) may submit written comments or other documents; and/or

(c) may request a hearing, which the Committee, in its sole discretion, may
grant.

14.4. Decision on Review. The Committee shall render its decision on review
promptly, and no later than 60 days after the Committee receives the Claimant’s
written request

 

-23-



--------------------------------------------------------------------------------

for a review of the denial of the claim. If the Committee determines that
special circumstances require an extension of time for processing the claim,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 60 day period. In no event shall such extension
exceed a period of 60 days from the end of the initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to render the benefit determination.
In rendering its decision, the Committee shall take into account all comments,
documents, records and other information submitted by the Claimant relating to
the claim, without regard to whether such information was submitted or
considered in the initial benefit determination. The decision must be written in
a manner calculated to be understood by the Claimant, and it must contain:

(a) specific reasons for the decision;

(b) specific reference(s) to the pertinent Plan provisions upon which the
decision was based;

(c) a statement that the Claimant is entitled to receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
Claimant’s claim for benefits; and

(d) a statement of the Claimant’s right to bring a civil action under ERISA
Section 502(a).

14.5. Legal Action. A Claimant’s compliance with the foregoing provisions of
this Article 14 is a mandatory prerequisite to a Claimant’s right to commence
any legal action with respect to any claim for benefits under this Plan.

ARTICLE 15

TRUST

15.1. Establishment of the Trust. The Company shall establish a trust (the
“Trust”), and each Employer shall at least annually transfer over to the Trust
such assets as the Employer determines, in its sole discretion, are necessary to
provide, on a present value basis, for its respective future liabilities created
with respect to the Annual Deferral Amounts for such Employer’s Participants for
all periods prior to the transfer, as well as any debits and credits to the
Participants’ Account Balances for all periods prior to the transfer, taking
into consideration the value of the assets in the Trust at the time of the
transfer.

15.2. Interrelationship of the Plan and the Trust. The provisions of the Plan
and the Plan Agreement shall govern the rights of a Participant to receive
distributions pursuant to the Plan. The provisions of the Trust shall govern the
rights of the Employers, Participants and the creditors of the Employers to the
assets transferred to the Trust. Each Employer shall at all times remain liable
to carry out its obligations under the Plan.

15.3. Distributions From the Trust. Each Employer’s obligations under the Plan
may be satisfied with Trust assets distributed pursuant to the terms of the
Trust, and any such distribution shall reduce the Employer’s obligations under
this Plan.

 

-24-



--------------------------------------------------------------------------------

ARTICLE 16

MISCELLANEOUS

16.1. Status of Plan. The Plan is intended to be a plan that is not qualified
within the meaning of Code Section 401(a) and that “is unfunded and is
maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted (a) to the extent possible in a manner
consistent with the intent described in the preceding sentence, and (b) in
accordance with Code Section 409A and related Treasury guidance and Regulations.

16.2. Unsecured General Creditor. Participants and their Beneficiaries, heirs,
successors and assigns shall have no legal or equitable rights, interests or
claims in any property or assets of an Employer. For purposes of the payment of
benefits under this Plan, any and all of an Employer’s assets shall be, and
remain, the general, unpledged unrestricted assets of the Employer. An
Employer’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise to pay money in the future.

16.3. Employer’s Liability. An Employer’s liability for the payment of benefits
shall be defined only by the Plan and the Plan Agreement, as entered into
between the Employer and a Participant. An Employer shall have no obligation to
a Participant under the Plan except as expressly provided in the Plan and his or
her Plan Agreement.

16.4. Nonassignability. Neither a Participant nor any other person shall have
any right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any, payable hereunder, or any part thereof,
which are, and all rights to which are expressly declared to be, unassignable
and non-transferable. No part of the amounts payable shall, prior to actual
payment, be subject to seizure, attachment, garnishment or sequestration for the
payment of any debts, judgments, alimony or separate maintenance owed by a
Participant or any other person, be transferable by operation of law in the
event of a Participant’s or any other person’s bankruptcy or insolvency or be
transferable to a spouse as a result of a property settlement or otherwise.

16.5. Not a Contract of Employment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between any Employer and
the Participant. Such employment is hereby acknowledged to be an “at will”
employment relationship that can be terminated at any time for any reason, or no
reason, with or without cause, and with or without notice, unless expressly
provided in a written employment agreement. Nothing in this Plan shall be deemed
to give a Participant the right to be retained in the service of any Employer,
either as an Employee or a Director, or to interfere with the right of any
Employer to discipline or discharge the Participant at any time.

16.6. Furnishing Information. A Participant or his or her Beneficiary will
cooperate with the Committee by furnishing any and all information requested by
the Committee and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of benefits
hereunder, including but not limited to taking such physical examinations as the
Committee may deem necessary.

 

-25-



--------------------------------------------------------------------------------

16.7. Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.

16.8. Captions. The captions of the articles, sections and paragraphs of this
Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

16.9. Governing Law. Subject to ERISA, the provisions of this Plan shall be
construed and interpreted according to the internal laws of the State of
California without regard to its conflicts of laws principles.

16.10. Notice. Any notice or filing required or permitted to be given to the
Committee under this Plan shall be sufficient if in writing and hand-delivered,
or sent by registered or certified mail, to the address below:

Unified Grocers, Inc.

5200 Sheila Street

Commerce, CA 90040

Attn: Paul Hill

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

Any notice or filing required or permitted to be given to a Participant under
this Plan shall be sufficient if in writing and hand-delivered, or sent by mail,
to the last known address of the Participant.

16.11. Successors. The provisions of this Plan shall bind and inure to the
benefit of the Participant’s Employer and its successors and assigns and the
Participant and the Participant’s designated Beneficiaries.

16.12. Spouse’s Interest. The interest in the benefits hereunder of a spouse of
a Participant who has predeceased the Participant shall automatically pass to
the Participant and shall not be transferable by such spouse in any manner,
including but not limited to such spouse’s will, nor shall such interest pass
under the laws of intestate succession.

16.13. Validity. In case any provision of this Plan shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Plan shall be construed and enforced as if such illegal
or invalid provision had never been inserted herein.

 

-26-



--------------------------------------------------------------------------------

16.14. Incompetent. If the Committee determines in its discretion that a benefit
under this Plan is to be paid to a minor, a person declared incompetent or to a
person incapable of handling the disposition of that person’s property, the
Committee may direct payment of such benefit to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or incapable person. The Committee may require proof of minority, incompetence,
incapacity or guardianship, as it may deem appropriate prior to distribution of
the benefit. Any payment of a benefit shall be a payment for the account of the
Participant and the Participant’s Beneficiary, as the case may be, and shall be
a complete discharge of any liability under the Plan for such payment amount.

16.15. Domestic Relations Orders. If necessary to comply with a domestic
relations order, as defined in Code Section 414(p)(1)(B), pursuant to which a
court has determined that a spouse or former spouse of a Participant has an
interest in the Participant’s benefits under the Plan, the Committee shall have
the right to immediately distribute the spouse’s or former spouse’s interest in
the Participant’s benefits under the Plan to such spouse or former spouse.

16.16. Distribution in the Event of Income Inclusion Under Code Section 409A. If
any portion of a Participant’s Account Balance under this Plan is required to be
included in income by the Participant prior to receipt due to a failure of this
Plan to comply with the requirements of Code Section 409A and related Treasury
Regulations, the Committee may determine that such Participant shall receive a
distribution from the Plan in an amount equal to the lesser of (i) the portion
of his or her Account Balance required to be included in income as a result of
the failure of the Plan to comply with the requirements of Code Section 409A and
related Treasury Regulations, or (ii) the unpaid vested Account Balance.

16.17. Deduction Limitation on Benefit Payments. If an Employer reasonably
anticipates that the Employer’s deduction with respect to any distribution from
this Plan would be limited or eliminated by application of Code Section 162(m),
then to the extent permitted by Treas. Reg. §1.409A-2(b)(7)(i), payment shall be
delayed as deemed necessary to ensure that the entire amount of any distribution
from this Plan is deductible. Any amounts for which distribution is delayed
pursuant to this Section shall continue to be credited/debited with additional
amounts in accordance with Section 3.6. The delayed amounts (and any amounts
credited thereon) shall be distributed to the Participant (or his or her
Beneficiary in the event of the Participant’s death) at the earliest date the
Employer reasonably anticipates that the deduction of the payment of the amount
will not be limited or eliminated by application of Code Section 162(m). In the
event that such date is determined to be after a Participant’s Separation from
Service and the Participant to whom the payment relates is determined to be a
Specified Employee, then to the extent deemed necessary to comply with Treas.
Reg. §1.409A-3(i)(2), the delayed payment shall not be made before the end of
the six-month period following such Participant’s Separation from Service.

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company, by its duly authorized officers, have executed
this Plan effective as of January 1, 2005.

 

  UNIFIED GROCERS, INC

Dated: September 22, 2008

  By:  

/s/ Robert M. Ling, Jr.

   

Robert M. Ling, Jr.

Executive Vice President & General Counsel

Dated: September 26, 2008

  By:  

/s/ Richard J. Martin

   

Richard J. Martin

Executive Vice President & Chief Financial Officer

 

-28-



--------------------------------------------------------------------------------

APPENDIX A

LIMITED TRANSITION RELIEF FOR DISTRIBUTION ELECTIONS MADE

AVAILABLE IN ACCORDANCE WITH NOTICE 2007-86

The capitalized terms below shall have the same meaning as provided in Article 1
of the Plan.

Opportunity to Make New (or Revise Existing) Distribution Elections.
Notwithstanding the required deadline for the submission of an initial
distribution election under Articles 4 through 8 of the Plan, the Committee may,
to the extent permitted by Notice 2007-86, provide a limited period in which
Participants may make new distribution elections, or revise existing
distribution elections, with respect to amounts subject to the terms of the
Plan, by submitting an Election Form on or before the deadline established by
the Committee, which in no event shall be later than December 31, 2008. Any
distribution election(s) made by a Participant, and accepted by the Committee,
in accordance with this Appendix A shall not be treated as a change in either
the form or timing of a Participant’s benefit payment for purposes of Code
Section 409A or the Plan. If any distribution election submitted by a
Participant in 2007 in accordance with this Appendix A either (a) relates to an
amount that would otherwise be paid to the Participant in 2007, or (b) would
cause an amount to be paid to the Participant in 2007, such election shall not
be effective. If any distribution election submitted by a Participant in 2008 in
accordance with this Appendix A either (a) relates to an amount that would
otherwise be paid to the Participant in 2008, or (b) would cause an amount to be
paid to the Participant in 2008, such election shall not be effective.

 

-29-